Exhibit 10.7




EMPLOYMENT AGREEMENT
BETWEEN
Rare Element Resources, Inc. and David P. Suleski




THIS EMPLOYMENT AGREEMENT (“Agreement”), dated effective as of October 1, 2011
(“Effective Date”), is by and between Rare Element Resources, Inc., a Wyoming
corporation (“the Company”) and David P. Suleski (“Suleski”).  The Company
agrees to employ Suleski and Suleski agrees to accept such employment upon the
following terms and conditions:




1.

Position and Responsibilities. Suleski shall devote Suleski’s entire business
time, attention and energies to the Company’s (and any affiliate’s) business
during Suleski’s employment with the Company.  Suleski shall hold the position
of Chief Financial Officer, and shall report directly to the Chief Executive
Officer and to the Board of Directors of the Company’s parent corporation, Rare
Element Resources Ltd. The job description and expectations for these positions
are those typical of persons holding similar positions in companies of similar
size and status within the Company’s industry. Suleski shall perform all duties
that are reasonable and consistent with such position, as well as other duties
as may be assigned by the Company. Suleski’s principal place of business shall
be the Company's office, which will be located in the Denver metropolitan area
of Colorado.  Suleski shall be expected to travel if it is advisable or
necessary to meet the obligations of Suleski’s position.

2.

Period of Employment. Suleski shall be employed in the position set forth above
as of the Effective Date and shall continue in such position until terminated by
either the Company or Suleski pursuant to Section 9 of this Agreement.

3.

Compensation.  Suleski’s compensation will be subject to annual review by the
Company's Board of Directors (or an assigned committee).

3.1.

Salary.  Suleski shall be paid an annual base salary of US$175,000, commencing
on the Effective Date.  The salary will be paid in equal installments pursuant
to the payroll procedures established by the Company.  The Company reserves the
right to adjust Suleski’s salary at its discretion as required by business
conditions.

3.2.

Executive Bonus.  Suleski shall be eligible for an annual performance bonus (the
“Executive Bonus”).  The Executive Bonus is a discretionary bonus that can be
modified and is subject to review and annual approval by the Board of Directors.
 Suleski must be employed by the Company on the last day of the fiscal year for
which the bonus is earned.  The bonus will be paid to Suleski no later than
March 14th of the year following the year (“Payment Date”) in which the
Executive Bonus is earned.





--------------------------------------------------------------------------------



3.3.

Stock Options.  Suleski has been granted 200,000 stock options from the Company
since January 1, 2011.  Suleski’s stock options shall be governed by the
established Company stock option policies.

4.

Benefits.  Suleski shall be eligible to participate in the Company’s benefits
programs in accordance with the provisions of each program.  The Company
anticipates establishing benefits programs in the near future and Suleski will
be offered access to such benefits programs as they are established.  The
Company reserves the right to amend the benefits programs from time to time at
its discretion. Benefit programs may include health insurance, dental insurance,
life insurance, retirement plans, and paid time off




5.

Business Related Expenses.  All business travel, entertainment, meals, lodging,
and other directly related business expenses for which Suleski submits receipts
and a detailed summary on approved expense report forms shall be reimbursed by
the Company.  If the Company provides Suleski with one or more Company credit
cards, Suleski agrees to charge only those expenses that are directly related to
the Company’s business activities and for which Suleski would otherwise be
reimbursed.  Suleski agrees to provide the Company with a timely and complete
reporting of all expenses charged to the company credit card, along with copies
of all credit card charge receipts.  Further, Suleski will be supplied with
appropriate allowances for cellular phone service, internet access, computer and
other similar costs.  




6.

Company Policies.  In addition to the obligations set forth in this Agreement,
Suleski agrees to abide by all current and future policies of the Company.




7.

Confidentiality.  In the course of providing services to the Company, Suleski
will have access to confidential information concerning the Company and its
affiliates.  Suleski agrees that he will not, either during the term of this
Agreement or thereafter, divulge or utilize to the detriment of the Company or
its affiliates any such confidential information.  Suleski in his position as
the Chief Financial Officer will determine, in association with other senior
executives of the Company and in accordance with applicable law, if and when
confidential information beneficial to the Company will be released to the
public.  This requirement of confidentiality will not apply to information that:
 is or becomes publicly available other than as a result of a disclosure by
Suleski; is demonstrated to have previously been properly in Suleski’s
possession or control at the time of disclosure of that confidential information
to Suleski by the Company, its affiliates or its representatives; or is required
by law to be disclosed provided that Suleski shall immediately notify the
Company in writing of such requirement and shall limit the extent of disclosure
to that which Suleski’s legal counsel advises in writing must be disclosed in
order to comply.  The provisions of this Article 7 shall survive the termination
of this Agreement.




8.

Proprietary Information.  Suleski shall not use or bring to the Company any
technical information, data, trade secrets, processes, formulae, inventions or





--------------------------------------------------------------------------------

other intellectual property, which are proprietary to any person other than the
Company. The provisions of this Article 8 shall survive the termination of this
Agreement.



8.1.

Obligations of Suleski. Upon the termination of his position with the Company,
or upon the Company’s earlier request, Suleski shall promptly deliver to the
Company all documents and other tangible items comprising or referring to any
confidential information of the Company or its affiliates, together with all
copies, summaries and records thereof.  Suleski shall forward to the Company all
electronic copies of documents comprising or referring to confidential
information of the Company or its affiliates held by or under the employee’s
control, and thereupon delete the same.



8.2.

Work Product.  Suleski acknowledges and agrees that all proprietary interests
including all patent rights, trade secrets and confidential information in and
to any product of the Company’s business (the “Work Product”) shall be the sole
and exclusive property of the Company or such other party as the Company may
from time to time designate, and Suleski hereby assigns to the Company or to
such other party as the Company may direct all such rights which it possesses or
may possess or is entitled to or which vests or may vest in connection with the
Work Product.  Suleski agrees to execute all such instruments, certificates or
documents required by the Company to confirm such ownership and implement such
assignment.  The provisions of this section will survive the termination of this
Agreement.




9.

Termination of Employment.  Either party to this Agreement may terminate
Suleski’s employment with the Company for any reason whatsoever.  If Suleski
elects to terminate this Agreement, Suleski agrees to provide the Company with
at least sixty (60) days’ written notice in advance of the planned termination
date.  If Suleski fails to provide the Company with a least sixty (60) days’
written notice, Suleski shall, at the Company’s option, forfeit any and all
Executive Bonus payments under Article 3.2 of this Agreement. Notwithstanding
the foregoing, the Company shall have the option, in its complete discretion, to
make Suleski’s termination effective at any time prior to the end of such notice
period, provided the Company pays Suleski all compensation due and owing through
the end of the notice period.  




9.1.

Financial Obligations for Termination with Cause.  In the event the Company
elects to terminate Suleski’s employment for cause during the course of this
Agreement, the Company shall pay Suleski all compensation due and owing, which
includes (a) earned but unpaid salary, prorated to the date of termination; (b)
earned and accrued but unpaid paid time off benefits; and (c) incurred and
properly documented but unpaid business related expenses.  In the event the
Company elects to terminate Suleski’s employment for cause during





--------------------------------------------------------------------------------

the course of this Agreement, Suleski will be ineligible for any Executive Bonus
payments. As used herein, “cause” means the Company’s reasonable belief that any
of the following have occurred: (A) the continued failure by Suleski to
substantially perform his duties with the Company (other than any such failure
resulting from Suleski’s incapacity due to physical or mental illness pursuant
to Section 9.3 below), after a written demand for substantial performance is
delivered to Suleski, and Suleski fails to cure such failure within fifteen
(15) days after receipt of such demand, (B) the engaging by Suleski in conduct
which is demonstrably and materially injurious to the Company, monetarily or
otherwise (other than such conduct resulting from Employee’s incapacity due to
physical or mental illness pursuant to Section 9.3 below), (C) action by Suleski
toward the Company involving dishonesty, unethical practices or disloyalty, (D)
any verbal, written, or other statement by Suleski that disparages the Company
or any of its agents, owners, directors, officers, employees, representatives,
successors or assigns, or impedes or damages the Company’s ability to do
business, (E) the violation by Suleski of any statute, rule or regulation, any
of which in the judgment of the Company is harmful to the Company’s business or
reputation, and (F) any reason that would constitute cause under the laws of the
State of Colorado. Suleski may appeal any determination of “cause” pursuant to
this Agreement to the board of directors of the Company within five (5) days of
receipt of notice of termination for cause by providing notice to the Company.
 Upon receipt of such notice, the board of directors will meet to consider the
appeal no later than thirty (30) days following the receipt of such notice, and
will notify Suleski within five (5) days of such meeting as to the board’s
determination of the appeal.




9.2.

Financial Obligations for Termination for Reasons other than Cause. In the event
the Company elects to terminate Suleski’s employment for reasons other than
cause during the course of this Agreement, the Company shall pay Suleski all
compensation due and owing, which includes (a) earned but unpaid salary,
prorated to the date of termination; (b) earned and accrued but unpaid paid time
off benefits; (c) incurred and properly documented but unpaid business related
expenses; and (d) severance payment equal to six (6) months of salary if Suleski
has been employed by the Company for less than one year or twelve (12) months of
salary if Suleski has been employed by the Company for more than one year.  Such
severance payment will be paid on the first of the month following Suleski’s
termination and each such monthly installment will equal Suleski’s final monthly
salary.  Further, if the Company terminates Suleski’s employment for reasons
other than cause, or Suleski terminates his employment by giving proper notice
in accordance with this Article 9, compensation shall include a pro-rated bonus
based on Suleski’s Executive Bonus.  Such





--------------------------------------------------------------------------------

pro-ration shall be based on the Company’s good faith estimate of Suleski’s
achievement and on the Company’s actual results through the date of termination
for the calendar year during which termination takes place.  Executive Bonus
payments, if any, shall be paid in accordance with Section 3.2 of this
Agreement.




9.3.

Physical and/or Mental Impairment.  In the event the Company terminates
Suleski’s employment for physical and/or mental impairment, Suleski agrees that
the Company’s financial obligation to Suleski is limited to that which Suleski
would otherwise receive if the Company terminated Suleski’s employment for
reasons other than cause.  It is Suleski’s obligation to elect and maintain any
Company or personal disability and/or medical plans.




9.4.

Return of Company Property.  Suleski shall return to Company all Company (or
affiliate) property, including, without limitation, all equipment, vehicles,
keys, credit cards, company product, tangible proprietary information,
documents, books, records, reports, notes, contracts, lists, computer software
and hardware (and other computer-generated files and data), and copies thereof,
created on any medium and furnished to, obtained by, or prepared by Suleski in
the course of or incident to Suleski’s employment.




9.5.

Change in Control. For purposes of this Agreement, a “Change in Control” of the
Company shall be deemed to have occurred if the business or businesses of the
Company for which Suleski’s services are principally performed are disposed of
by the Company pursuant to a partial or complete liquidation, dissolution,
consolidation or merger of the Company, a sale or transfer of all or a
significant portion of the Company’s assets; provided, however, the Company is
not the majority shareholder of the surviving entity.   Either Company or
Suleski may terminate this Agreement if there is a Change in Control of the
Company.  In the event of a Change in Control subsequent to the Effective Date
of this Agreement and either (i) termination of Suleski’s employment by the
Company or (ii) a reduction in Suleski’s annual base salary of greater than 10%
or a material demotion in Suleski’s title and position in the Company, in either
case within 12 months of the Change in Control, Suleski shall receive
compensation equal to two years of Suleski’s annual salary to be paid in a lump
sum.  Suleski shall not be entitled to payment under this section if he is
terminated by the Company for cause.




10.

Arbitration.  Any dispute between the parties that cannot be resolved without
seeking legal remedy shall be finally settled by arbitration held in Jefferson
County, Colorado by one arbitrator in accordance with the rules of commercial
arbitration then followed by the American Arbitration Association.  The
arbitration





--------------------------------------------------------------------------------

shall apply Colorado law in the resolution of all controversies, claims and
disputes and shall have the right and authority to determine how his or her
decision or determination as to each issue or matter in dispute may be
implemented or enforced.  The parties consent to the jurisdiction of the
arbitrator and waive any objection to the jurisdiction of such arbitrator. The
ruling of the arbitrator shall be binding on the parties and the non-prevailing
party shall pay the cost of the arbitration proceeding, including reasonable
attorney’s fees.  Notwithstanding the foregoing provisions of this section,
nothing contained in this provision shall be deemed to preclude any party from
bringing an action for injunctive relief in any court having jurisdiction.




11.

Governing Law and Severability.  This Agreement shall be governed by, and
construed and interpreted in accordance with, the laws of the State of Colorado.
If in any jurisdiction any provision of this Agreement or its application to any
party or circumstance is restricted, prohibited, or unenforceable, that
provision shall be deemed ineffective only to the extent of such restriction,
prohibition, or unenforceability without invalidating the remaining provisions
of this Agreement and without affecting the validity or enforceability of such
provision in any other jurisdiction or its application to other parties or
circumstances.




12.

Tax Considerations.  The personal tax consequences of any compensation or
benefits paid or accruing to Suleski under this Agreement are Suleski’s
obligation.  The Company will conform to all applicable tax law, codes, and
regulations, including withholding and/or reporting of taxable compensation in
respect to payments made to Suleski or made on Suleski’s behalf.




13.

Notices.  Any notice required or permitted to be given hereunder must be in
writing and shall be effective upon delivery by hand, upon verified facsimile
transmission, or three (3) business days after deposit in the United States
mail, postage prepaid, certified or registered, and addressed to the Company, to
the attention of the then current CEO or COO of the Company or to Suleski at the
address or fax number provided in this Agreement.  Both parties have a mutual
obligation to notify the other party in writing of any change of address or
facsimile number.




14.

Attorney’s Fees.  In the event of any default under this Agreement, all costs of
enforcement shall be paid by whichever party does not substantially prevail.




15.

Assignment. This is an Agreement for the performance of personal services by
Suleski and may not be assigned by either party, except that the Company may
assign this Agreement to any affiliated company of, or any successor in interest
to, the Company.




16.

Entire Agreement.  This Agreement constitutes the entire Agreement between the
parties superseding any other prior agreement, written or oral, relating to the





--------------------------------------------------------------------------------

terms of employment contained herein.  This Agreement can be changed or modified
only by a writing signed by both parties.




17.

Compliance with Section 409A.

Notwithstanding anything to the contrary in this agreement, to the extent that
any payment due hereunder is (i) deferred compensation subject to Internal
Revenue Code section 409A (“IRC 409A”), and (ii) is payable to a specified
employee (as that term is defined in IRC 409A), and (iii) is payable on account
of the specified employee’s separation from service as that term is defined in
IRC 409A), payment of any part of such amount that would have been made during
the six (6) months following the separation from service shall not then be paid
but shall rather be paid on the first day of the seventh (7th) month following
the separation from service.




(i)

For this purpose, specified employees shall be identified by the Employer on a
basis consistent with regulations issued under IRC 409A, and consistently
applied to all plans, programs, contracts, etc. maintained by the Employer that
are subject to IRC 409A.

(ii)

For this purpose “termination of employment” or “termination” shall be defined
as “separation from service” as that term is defined under IRC 409A.

(iii)

To the extent that IRC 409A is applicable to this Agreement, this Agreement
shall be construed and administered to comply with the rules of IRC 409A.
 Neither the Company nor any of its officers, directors, agents or affiliates
shall be obligated, directly or indirectly, to Suleski or any other person for
any taxes, penalties, interest or like amounts that may be imposed on Suleski or
other person on account of any amounts under this Agreement or on account of any
failure to comply with any Internal Revenue Code section.




IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first above written.








--------------------------------------------------------------------------------

Rare Element Resources, Inc. a Wyoming Corporation










By:

____________________________

By:

__________________________

Donald E. Ranta

David P. Suleski

Chief Executive Officer

Chief Financial Officer

225 Union Boulevard, Suite 200

Lakewood, CO 80228

Phone No.: 303-526-4850

Phone No.:

Facsimile No.: 303-526-4628



